Title: Cunningham Harris to Thomas Jefferson, 30 September 1812
From: Harris, Cunningham
To: Jefferson, Thomas


          Sir, September 30th 1812. Harrisburg. So. Ca. Lancaster District. 
          Believing that you live in a part of the country where the cultivation of wheat is so extensive as to render it a staple commodity, & that the construction of machines on a simple & cheap plan calculated to facilitate & at the same time to expedite the threshing & cleaning of wheat, would be an important acquisition to Northern farmers, I take the liberty to inform you that I have lately made a machine very simple & durable. It threshes & cleans one hundred bushels per day. Four hands are required to attend the machine & convey away the straw. It is put in motion by a leather band & the force of two horses, or of water equal to that force is sufficient to actuate it. The running works calculated to impel the machine are of a cheap & simple construction. It would be in my power to make such machines & deliver them at Halifax Courthouse (Va) for one hundred dollars each. If four or any greater number should be applied for I would reduce the price to ninety dollars. Should you be of opinion that such machines would prove useful you will communicate the contents of this letter to such gentlemen of your acquaintance as may be disposed to purchase. It will be in my power to furnish any number not exceeding eight at any time three months after the receipt of the applications. I will furnish every necessary information as to the construction of the running works & the manner of using & working the machines. It is to be understood that I bind myself for the performance of the machines agreeably to the above statement. It is also to be understood that the cleaning is performed by a common Dutch fan, which would not be furnished with or as a part of the machine, but that I would direct in a practicable manner how it will be attached to the threshing machine so as to entirely supersede the necessity of handling the wheat after being threshed till it is delivered clean at the tail of the fan. Your attention to the subject will be considered an additional proof of that disinterested philanthropy which has ever been conspicuous in your character. I lament the disaster of the Northwestern army, but console myself with the hope that it will prove to be one of those events which produce an effect the reverse of that which was intended or might have been expected; That the spirit of the nation will be roused; & the most vigorous exertions will be made to secure the permanent independence of the United States, by the expulsion from the continent, of a powerful, unjust & insidious enemy.
          I am with sentiments of respectful consideration, Sir, your servantCunningham Harris. M.D.
         